Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US 2013/0038439 A1).
             
With respect to independent Claim 1, Saito disclose(s) a display device (172 in Fig. 1) for a hybrid vehicle (hybrid vehicle in Fig. 1) for displaying an output relating to traveling of the hybrid vehicle (display of 172 in Fig. 3), comprising: a first region indicating the output in a first mode in which an internal combustion engine is stopped and the vehicle travels using an electric motor (204 in Fig. 3); and a second region indicating the output in a second mode in which the internal combustion engine is 

With respect to Claim 2, Saito teach(es) the device of independent Claim 1.  Saito further disclose(s): wherein the third region has a predetermined width, and the predetermined width corresponds to a range of the output at which the internal combustion engine possibly starts up (210 in Fig. 3 and paragraph 35).

With respect to Claim 3, Saito teach(es) the device of independent Claim 1.  Saito further disclose(s): a pointer that displays the output (X in Fig. 3), wherein the pointer moves from the third region to the second region when the internal combustion engine is started (Fig. 3).

With respect to Claim 10, Saito teach(es) the device of independent Claim 1.  Saito further disclose(s): wherein a blank region is provided between the second region and the third region (blank region between 206 and 210 in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Suzuki et al. (EP 2070787 A1).  
               
	 With respect to claim 5, Saito teach(es) the device of independent Claim 1.  Saito fail(s) to disclose: wherein the second region includes a plurality of main scales and a plurality of sub
scales, the sub scales are provided between the main scales adjacent to each other, and have a displaying configuration different from a displaying configuration of the main scales, and the width of the third region is wider than a width of one span of the main scale in the second region.
                However, Suzuki et al. teach(es) a device (Fig. 8) including wherein the second region includes a plurality of main scales (132 in Fig. 8) and a plurality of sub scales (136 in Fig. 8), the sub scales are provided between the main scales adjacent to each other, and have a displaying configuration different from a displaying configuration of the main scales (Fig. 8), and the width of the third region is wider than a width of one span of the main scale in the second region (Fig. 8).  Utilizing main scales and sub scales increases visibility of the display output for ease of communication with the user.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito, with the teachings of Suzuki et al., for the purpose of increasing ease of communication with the user.
	
	 With respect to claim 6, Saito teach(es) the device of Claim 5.  Saito fail(s) to disclose: wherein
the displaying configuration is at least one of a thickness of line, a length of line and a color.
                However, Suzuki et al. teach(es) a device (Fig. 8) including wherein the displaying configuration is at least one of a thickness of line, a length of line and a color (contrasting color in 136 in Fig. 8).  Utilizing contrasting colors increases visibility of the display output for ease of communication with the user.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito, with the teachings of Suzuki et al., for the purpose of increasing ease of communication with the user.
	 
	With respect to claim 7, Saito teach(es) the device of independent Claim 1.  Saito fail(s) to disclose: wherein a display region including the first region and the second region has a circular shape,
the first region and the second region are disposed in a fan shape or an arc shape, and the third region included in the first region is disposed on the same side as the second region with an uppermost position of the display region as a boundary.                
	However, Suzuki et al. teach(es) a device (Fig. 8) including wherein a display region including the first region and the second region has a circular shape (circular arch shape in Fig. 8), the first region and the second region are disposed in a fan shape or an arc shape (Fig. 8), and the third region included in the first region is disposed on the same side as the second region with an uppermost position of the display region as a boundary (Fig. 8).  Utilizing circular shape increases visibility of the display output for ease of communication with the user.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito, with the teachings of Suzuki et al., for the purpose of increasing ease of communication with the user.

	With respect to claim 8, Saito teach(es) the device of Claim 7.  Saito fail(s) to disclose: wherein
a starting point of the third region is the uppermost position of the display region.	
	However, Suzuki et al. teach(es) a device (Fig. 8) including wherein a starting point of the third region is the uppermost position of the display region. (Fig. 8).  Utilizing uppermost position on display regions increases visibility of the display output for ease of communication with the user.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito, with the teachings of Suzuki et al., for the purpose of increasing ease of communication with the user.

	With respect to claim 9, Saito teach(es) the device of Claim 7.  Saito fail(s) to disclose: wherein
a width in a circumferential direction of the second region is narrower than a width in the circumferential direction of the first region.	
	However, Suzuki et al. teach(es) a device (Fig. 8) including wherein a width in a circumferential direction of the second region is narrower than a width in the circumferential direction of the first region (Fig. 8).  Utilizing varying widths on display regions increases visibility of the display output for ease of communication with the user.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito, with the teachings of Suzuki et al., for the purpose of increasing ease of communication with the user.

Allowable Subject Matter
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim 4: the prior art does not disclose or suggest a display device comprising wherein the pointer temporarily stops after moving from the third region to a starting point of the second region when the internal combustion engine is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to display devices in hybrid vehicles: 
US 7237203 (Kuenzner); US 10328927 (Okuji et al.); US 10639994 (Okuji et al.); US 9878700 (Suzuki et al.); US 8669855 (Suzuki et al.);  US 9415685 (Suzuki et al.);  US 20140372019 (Skaff et al.); US 10052954 (Skaff et al.); US 10436601 (Gilman et al.); US 6480106 (Crombez et al.); US 9254757 (Yamamoto et al.).              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         

                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
12 June 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861